FILE COPY




                                  COURT OF APPEALS
                                      SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                  CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER          DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                   FORT WORTH, TEXAS 76196             CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                             LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                   GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932               CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                        January 20, 2015

    Mark Thomas
    TDCJ# 01738251
    William P. Clements Unit
    9601 Spur 591
    Amarillo, TX 79107-9606

    RE:          Court of Appeals Number: 02-15-00010-CR
                                          02-15-00011-CR
                                          02-15-00012-CR

                 Trial Court Case Number:        F-2010-2704-E
                                                 F-2010-2705-E
                                                 F-2010-2706-E

    Style:       Mark Thomas
                 v.
                 The State of Texas
    2
         The court has received a copy of the notice of appeal in the cases above.
    See Tex. R. App. P. 25.2(c).

          The court is concerned it may not have jurisdiction over this appeal
    because the notice of appeal was not timely filed. Appellant’s sentence was
    imposed on June 30, 2011. No motion for new trial was filed, so appellant’s
    notice of appeal was due August 1, 2011, but was not filed until December 31,
    2014. See Tex. R. App. P. 26.2(a)(1).

           The trial court’s certification of your right to appeal was filed under the date
    of Friday, January 16, 2015. The certification states that this is a plea-bargain
    case and appellant has no right of appeal and the appellant waived the right of
    appeal. See Tex. R. App. P. 25.2(a)(2), appendix.
                                                                        FILE COPY

02-15-00010-CR
January 20, 2015
Page 2


Unless the appellant or any party desiring to continue the appeal files with the
court, on or before Wednesday, February 4, 2015, a response showing grounds
for continuing the appeal, this appeal may be dismissed for want of jurisdiction.
Tex. R. App. P. 44.3.
                                           Respectfully yours,

                                              DEBRA SPISAK, CLERK


                                              By: Karen Brown, Deputy Clerk

cc:    Criminal District Clerk, Denton County
       P.O. Box 2146
       Denton, TX 76202-2146

       Hon. Margaret Barnes
       Judge, 367th District Court
       Denton County Courts Bldg.
       1450 E. McKinney
       Denton, TX 76201

       Court Reporter, 367th District Court
       1450 E. McKinney St.
       Denton, TX 76209

       Catherine Luft
       Assistant Criminal District Attorney
       1450 East McKinney
       Denton, TX 76201